guyeDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 10-16) in the reply filed on 10/30/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first metallization layer, M1 and a third metallization layer, M3 of Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 
“conformally depositing a liner layer, depositing a bulk conductor into the at least one via opening, planarizing the substrate to form a recess in the bulk conductor within the at least one via opening, and depositing a conductive metal into the recess; and 
forming at least one additional node stackedly arranged and in alignment with the first node comprising forming at least one via opening in a second dielectric layer deposited onto the first node to expose the conductive metal in the recess, conformally depositing a liner layer, depositing a bulk conductor into the at least one via opening, planarizing the substrate to form a recess in the bulk conductor within the at least one via opening and depositing a conductive metal into the recess. 

For the purposes of examination the Examiner will treat liner layer, bulk conductor and conductive metal in at least one additional node as different structures than in the first node.
The Examine recommends using a different nomenclature for the at least one additional node structures i.e a second liner layer, a second bulk conductor and a second conductive metal in order to avoid confusion.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (6,114,243)
Regarding Claim 10, Gupta (Fig. 2-17) discloses a process for forming a bamboo tall via interconnect structure, the process comprising: 
forming a first node comprising forming at least one via opening (21) in a first dielectric layer (18) overlying a substrate (10), conformally depositing a liner layer (22), depositing a bulk conductor (24) into the at least one via opening (21), planarizing the 
forming at least one additional node (“second level of metallization”) stackedly arranged and in alignment with the first node comprising forming at least one via opening (35) in a second dielectric layer (34) deposited onto the first node to expose the conductive metal (26) in the recess, conformally depositing a liner layer(36), depositing a bulk conductor (38) into the at least one via opening (35), planarizing the substrate to form a recess (see recess in which 40 is deposited) in the bulk conductor (38) within the at least one via opening and depositing a conductive metal (40) into the recess. (“If a further level of metallization, not shown, is to be made, the process of the invention for forming a conductive capping layer 40 on the copper layer 38 should be used.” Column 5, lines 35-40).
Gupta does not explicitly disclose an underlying conductor.
However Gupta discloses that devices structures, such as gate electrodes, source and drain regions, or metal interconnects, not shown, may be formed in and on the semiconductor substrate [column 3, lines 5-12]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a process for forming a bamboo tall via interconnect structure in Gupta such that a surface of an underlying conductor is exposed in order to connect gate electrodes, source and drain regions, or metal interconnects to overlaying copper metallization [column 1, lines 50-53]
Examiner notes: Regarding the language of “to expose a surface of an underlying conductor” and "planarizing the substrate to form a recess in the bulk conductor within the at least one via opening", the examiner notes that such language merely recites an intended outcome or result of the positively recited method step of “forming at least one via opening in a first dielectric layer overlying a substrate” and "planarizing the substrate ".  The examiner notes recitations directed to the intended use/outcome/result of a specific step in a method claim does not narrow scope of the method claim past the specific recited step.  See MPEP § 2106 II C and MPEP § 2111.04.  As such, the claim as currently written does not actually require “to expose a surface of an underlying conductor” and "to form a recess in the bulk conductor within the at least one via opening ", but merely requires "planarizing the substrate ", which is taught by the prior art of Gupta.

Regarding Claim 12, Gupta (Fig. 2-17) discloses the process of claim 10, wherein the liner layers (22, 36) in the first node and the at least one additional node comprise tantalum (Ta) (“tantalum”), tantalum nitride (TaN), cobalt (Co), ruthenium (Ru), titanium (Ti), titanium nitride (TiN), tungsten nitride (WN), or combinations thereof. [column 3, lines 18-25]

Regarding Claim 13, Gupta (Fig. 2-17) discloses the process of claim 10, wherein the bulk conductors (24, 38) in the first node and the at least one additional node comprise copper (Cu) (“copper”), cobalt (Co), aluminum (Al), ruthenium (Ru), 

Regarding Claim 14, Gupta (Fig. 2-17) discloses the process of claim 10, wherein the conductive metal (26, 40) in the recesses in the first node and the at least one additional node comprises titanium, tantalum, cobalt, ruthenium, nickel, iridium, rhenium, tungsten, nitrides thereof, or combinations including at least one of the foregoing metals [column 4, lines 5-12]. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (6,114,243) in view of Chi et al. (US 2015/0123279 A1).
Regarding Claim 15, Gupta (Fig. 2-17) discloses the process of claim 10, wherein forming the at least one additional via openings (35) comprises utilizing the conductive metal (26).
Gupta does not explicitly disclose the at least one additional via openings comprises utilizing the conductive metal in the recess of the first node as an alignment marker.
Chi (Fig. 6a-b) discloses at least one additional via openings (opening for 190, 200) comprises utilizing a conductive metal (175) in the recess of the first node as an alignment marker. (“Second conductive lines 200 are aligned with and land on a respective one of the first conductive lines 170 and the sealing metal layer 175 or, in other words the sealing metal layer-filled open void.”) [0027] for the purpose of providing an electrical path between first node and at least one additional node [0027].

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “utilizing the conductive metal in the recess of the first node as an alignment marker” does not distinguish the present invention over the prior art of Gupta who teaches the structure as claimed. 





Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (6,114,243) in view of Zierath et al. (US 2013/0270703 A1).
Regarding Claim 11, Gupta (Fig. 2-17) discloses process of claim 10 further comprising electrically coupling the at least one additional node (“second level of metallization”).

Zierath (2A’) discloses electrically coupling the least one additional node (V1, M2) to a memory stack (DRAM) [0032] for the purpose of utilizing stacked via and/or trench configuration in a memory array or other multi-layer integrated circuit [0023]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a process for forming a bamboo tall via interconnect structure in Gupta in view of Zierath such that electrically coupling the at least one additional node to a memory stack in order to connect gate electrodes, source and drain regions, or metal interconnects to overlaying copper metallization [column 1, lines 50-53]

Regarding Claim 16, Gupta (Fig. 2-17) discloses the process of claim 10, wherein the first node is electrically coupled to a first metallization layer, M1, and the at least one additional node is electrically coupled to a third metallization layer, M3.
Gupta does not explicitly disclose the first node is electrically coupled to a first metallization layer, M1, and the at least one additional node is electrically coupled to a third metallization layer, M3.
Zierath (2A’, 4E’) discloses a first node (trench, via; V0’ M1’) is electrically coupled to a first metallization layer, M1, (M1’) and  at least one additional node (V1’ M2’) is electrically coupled to a third metallization layer, M3 (See additional stack layers. Fig. 2A [0032] for the purpose of creating conductive dual damascene interconnect structures and having the underlying metal landing pad is a metal line of a lower layer in a DRAM integrated circuit structure [0032]





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891